NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4353-15T1

CHRISTOPHER L. RAUCCI,

        Plaintiff-Respondent/
        Cross-Appellant,

v.

JAMYE G. VALOTTA,

     Defendant-Appellant/
     Cross-Respondent.
____________________________

              Submitted August 22, 2017 – Decided            September 6, 2017

              Before Judges Manahan and Gilson.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Gloucester
              County, Docket No. FD-08-0876-15.

              Weinberger Divorce & Family Law Group, LLC,
              attorneys   for   appellant/cross-respondent
              (Melissa O. Hoffman, of counsel and on the
              brief).

              Puff   &   Cockerill,  LLC,   attorneys   for
              respondent/cross-appellant (Barbara B. Moore,
              of counsel and on the brief).

PER CURIAM

        Defendant Jamye Valotta, the mother, appeals from a May 6,

2016 order that addressed parenting time and child support issues.
Plaintiff Christopher Raucci, the father, cross-appeals from other

aspects of that order.    Having considered the contentions of the

parties in light of our standard of review, we affirm.

     The parties dated for approximately three years and they have

one child, a son born in 2014.           Assisted by legal counsel and

mediation, the parties have resolved most of their parenting

issues.

     In March and April 2015, the parties entered into two consent

orders, under which they agreed to share joint legal custody, to

a parenting time plan, and child support, with plaintiff paying

defendant $100 per week.       Thereafter, the parties continued to

discuss   parenting   issues   and   attempted   to   work   out   a   more

comprehensive custody agreement.          Initially, their discussions

were not successful and, in early 2016, both parties filed motions

to address custody issues.

     Ultimately, on May 5, 2016, the parties were successful in

working out a custody agreement that resolved all but two issues.

That agreement was memorialized in writing and was incorporated

into a consent order filed on May 5, 2016 (May 2016 custody

agreement).   Under the May 2016 custody agreement, the parties

agreed (1) to share joint legal custody of their son; (2) that

"neither [p]arty shall be designated the [p]arent of [p]rimary

[r]esidence at this time[;]" and (3) to a parenting time schedule.

                                     2                             A-4353-15T1
The parties also resolved various other issues in the May 2016

custody agreement.

     The parenting time schedule covered a fourteen-day cycle, and

states that plaintiff picks up the child on Thursday at 11:15 a.m.

and returns the child on Friday at 12:30 p.m., plaintiff picks up

the child on Monday at 11:15 a.m. and defendant picks up the child

on Tuesday between 12:15 and 12:30 p.m., plaintiff then has the

child for the weekend beginning Friday at 11:15 a.m. with defendant

picking up the child on Monday between 12:15 and 12:30 p.m.       The

parties could not agree on the number of overnights that plaintiff

should be credited, nor could they agree on child support.     Thus,

those two issues were presented to the court for resolution.

     The court heard arguments on those two issues on May 5, 2016.

The following day the court entered an order (1) finding that the

parties shared a true 50/50 parenting time schedule; (2) finding

that a deviation from the New Jersey Child Support Guidelines was

appropriate; (3) denying both parties' requests for child support;

and (4) directing the parties to share the cost of the child's

healthcare, which was $21 per week.

     Defendant appeals from the May 6, 2016 order and argues that

the Family court erred in (1) finding that the parties had a 50/50

parenting time schedule; (2) refusing to hold a plenary hearing

on the designation of a parent of primary residential custody; (3)

                                3                            A-4353-15T1
crediting plaintiff with equal parenting time under the New Jersey

Child Support Guidelines; and (4) denying defendant's request for

child support.     Plaintiff cross-appeals and argues that the Family

Part erred in failing to require defendant to pay him child support

based on his contention that he was exercising eight out of

fourteen overnights with the child.

     Having considered both parties' arguments in light of the

record and law, we are not persuaded by any of the arguments and

we affirm the May 6, 2016 order.

     Our scope of review of a Family Part decision is limited.                We

review an application to modify a child support obligation for

abuse of discretion.        See Pascale v. Pascale, 140 N.J. 583, 594

(1995) (explaining, "trial courts have discretion in determining

child support").     Generally, we will not disturb the Family Part's

decision     on   support    obligations      "unless   it     is   manifestly

unreasonable, arbitrary, or clearly contrary to reason or to other

evidence, or the result of whim or caprice."              Jacoby v. Jacoby,

427 N.J. Super. 109, 116 (App. Div. 2012) (quoting Foust v. Glaser,

340 N.J. Super. 312, 316 (App. Div. 2001)).

     While    articulated    in   different    ways,    both   defendant    and

plaintiff really make one principal argument.             They contend that

the Family Part erred in determining that the parties had a 50/50

parenting time schedule.      The parties worked out and agreed to the

                                     4                                 A-4353-15T1
actual schedule.     The question presented to the family judge was

how many overnights plaintiff should be credited with during the

fourteen-day cycle.    Plaintiff's contention that he is exercising

eight out of fourteen overnights is based on a highly technical

reading of the Child Support Guidelines. Specifically, he contends

that because of the pickup and drop off times, he has the child

for more than twenty-four hours and, thus, he should be given

credit for two overnights when he picks up the child before 12

noon and the child is returned after 12 noon the following day.

     The family judge acted well within his discretion in rejecting

that argument.      At the same time, the family judge had the

discretion   to   consider   the   parties   contentions   and   to   give

plaintiff some credit for the extra time spent with the child.

Accordingly, we discern no abuse of discretion in the family

judge's decision to treat the parenting time arrangement as a

50/50 arrangement.

     We also discern no abuse of discretion in the family judge's

decision to deny both parties' request for child support.              The

parties had stipulated that plaintiff's annual income was $65,000

and defendant's annual income was $49,920.      Having determined that

the parents shared essentially equal parenting time, and given the

parties' relatively close annual incomes, the court acted within

its discretion in deciding not to adjust the child support for

                                    5                             A-4353-15T1
controlled expenses, as allowed in Wunsch-Deffler v. Deffler, 406
N.J. Super. 505 (Ch. Div. 2009).

     We also reject defendant's argument that a plenary hearing

was necessary.    In the May 2016 custody agreement, the parties

expressly agreed that, at this time, neither of them would be

designated the parent of primary residential custody.       Thus, there

was no need for a plenary hearing on that issue.         With regard to

the number of overnights, as we have already noted, the parties

themselves   worked   out   the   specific   parenting   time   schedule.

Accordingly, there was no need for the court to hold a plenary

fact-finding hearing.       Instead, the court had to exercise its

discretion in evaluating the parties' agreement and determining

the number of overnights to credit to each party.

     In affirming the May 6, 2016 order, we note that the order

is a temporary order.       At this time, the child is not attending

school.   That will change.       Accordingly, both parties recognize

that they will need to adjust the current parenting-time schedule

when the child begins attending school.          Indeed, the May 2016

custody agreement expressly acknowledges that there will be a

future adjustment.    Hopefully, the parties will be able to work

that issue out through discussions in the best interest of the

child.    Such a resolution, whether reached through discussions,

mediation, or court order, will probably require some adjustments

                                    6                             A-4353-15T1
in the overnight parenting time schedule and may well result in

one of the parents being designated as the parent of primary

residential custody.

    Affirmed.




                               7                        A-4353-15T1